Title: To George Washington from John Hancock, 9 April 1777
From: Hancock, John
To: Washington, George



Sir,
Philada April 9th 1777.

Yesterday Evening the Congress compleated the Business of the Medical Department, and on so large and liberal an Establishment that we may rationally expect the most beneficial Effects will flow from it. Every Encouragement is given to Gentlemen of Skill and Reputation in that Art to enter into our Army, and a Variety of Regulations adopted to carry the Plan more effectually into Execution. As I have the Honour of enclosing the Resolves on this Subject, I beg Leave to refer your Attention to them.
It is with particular Pleasure I transmit the Resolution of Congress directing Monuments to be erected to the Memory of Major General Warren, and Brigadier General Mercer. Every Mark of Distinction shewn to those illustrious Men who offer up their Lives for the Liberty and Happiness of Mankind, reflects the highest Honour upon those who pay the Tribute, and by holding up to others the Prospects of Fame and Immortality, will animate them to tread in the same Path. I have the Honour to be, with the greatest Respect & Esteem, Sir, your most obed. & very hble Servt

John Hancock Prest

